 1
 2                                                                 FILED
 3
                                                                    JAN 15 2020
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No.: 13-cr-528-BEN
12                                      Plaintiff,
                                                     ORDER ADOPTING REPORT AND
13   V.                                              RECOMMENDATION
14   ALBERTO PEREZ-VERDUGO,
15                                    Defendant.
16
           On May 21, 2018, surety Gerardo Martinez filed a motion to vacate the forfeiture,
17
     exonerate the bond, and reconvey real property. The motion was referred to the United
18
     States Magistrate Judge for a Report and Recommendation.
19
           On November 21, 2019, the Magistrate Judge issued a thoughtful and thorough
20
     Report and Recommendation, recommending that this Court deny Martinez's motion and
21
     directing the Clerk of Court to mail a copy directly to Martinez's street address along
22
     with service on the Government and the Defendant. Objections to the Report and
23
     Recommendation were due by December 5, 2019. Neither Martinez nor either party has
24
     filed any objections.
25
           A district judge "may accept, reject, or modify the recommended disposition" of a
26
     magistrate judge on a dispositive matter. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. §
27
     636(b)(l). "[T]he district judge must determine de novo any part of the [report and
28


                                                                                     13-cr-528-BEN
        .   "


 1 recommendation] that has been properly objected to." Fed. R. Civ. P. 72(b)(3).
 2   However, "[t]he statute makes it clear that the district judge must review the magistrate
 3 judge's findings and recommendations de novo if objection is made, but not otherwise."
 4   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane); see also
 5   Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005). "Neither the Constitution nor
 6   the statute requires a district judge to review, de novo, findings and recommendations
 7   that the parties themselves accept as correct." Reyna-Tapia, 328 F.3d at 1121.
 8              The Court need not conduct de novo review given the absence of objections.
 9   Nevertheless, the Court has considered the arguments and fully ADOPTS the Report and
10   Recommendation. Martinez's motion is denied.
11              IT IS SO ORDERED.
12
13
14
     Date: January     j,
                     ;.?""
                             2020


15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
                                                                                      I 3-cr-528-BEN
